Citation Nr: 0409145	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic eligibility for payment of Department of Veterans 
Affairs improved pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from November 1972 to December 
1974.  A February 1985 Department of Veterans Affairs (VA) 
administrative decision determined that the veteran had been 
issued a discharge from active service under dishonorable 
conditions for VA purposes which constituted a bar to payment 
of VA benefits.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that the veteran did not meet the basic 
eligibility requirements for payment of VA improved pension 
benefits.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

The statutes and regulations governing the adjudication of 
claims for VA benefits direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any evidence not 
previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran has 
not been provided with a VCAA notice.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then readjudicate the 
veteran's basic eligibility for payment 
of VA improved pension benefits.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the United 
States Court of Appeals for Veterans Claims (Court).  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


